Title: To Thomas Jefferson from John Vaughan, 21 July 1802
From: Vaughan, John
To: Jefferson, Thomas


          
            Dr Sir,
            Philad: 21 July 1802
          
          An uncertainty having arisen, whether the adress of Mr Brown was correct, I have taken the liberty to trouble you, with this, letter of thanks from the Society to Mr Brown for the Interesting bone lately Sent—If some of our Members, would now furnish an account of the Mamoth & of this new Acquisition, our 6th Volume might immediately go to press.—& I fear that from the Sons Skeleton, we may be anticipated—It is under this impression, & from a knowledge of the warm interest you take in the reputation of the Society & our Country, that I take the liberty of Suggesting, that a letter from yourself to Dr Wistar, as arising from your own sense of its importance, might accelerate the performance, of what he has I believe had some time in preparation—The Comparative Anatomy he will probably Confine himself to—if he does—possibly Dr Barton might be induced to take up the Natural History &c & M Peale would recite, where found &—& means of acquirement.—When the Torpedo was discovered three or four Different members presented papers to the Royal Society—
          
          Knowing you will pardon the Trouble I give, in favor of the Motives, I remain with the greatest respect Dr Sir Your obt. Servant.
          
            Jn Vaughan
          
        